[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                              ________________________                    JULY 10, 2001
                                                                       THOMAS K. KAHN
                                                                            CLERK
                               Nos. 99-12052 and 99-13303
                               _______________________

           D.C. Docket Nos. 98-00198-CR-T-26C & 93-00083-CR-T-26B

UNITED STATES OF AMERICA,
                                                                     Plaintiff-Appellee,

       versus


NICHOLAS GRANT,

                                                                     Defendant-Appellant.

                             __________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                           _________________________
                                   (July 10, 2001)



Before CARNES and RONEY, Circuit Judges, and ALAIMO*, District Judge.




       *
         Honorable Anthony A. Alaimo, U.S. District Judge for the Southern District of Georgia,
sitting by designation.
CARNES, Circuit Judge:

      Nicholas Grant appeals his convictions for conspiracy to possess with intent

to distribute cocaine and marijuana, in violation of 21 U.S.C.§ 846, use of a

firearm during a drug-trafficking crime, in violation of 18 U.S.C. § 924(c), and

failure to appear, in violation of 18 U.S.C. § 3146(a)(1). These questions are

presented: whether Grant’s appeal on the conspiracy and firearms charges was

timely; whether there was sufficient evidence to convict him on the failure to

appear and the conspiracy charges; and whether statements of an alleged co-

conspirator exculpating Grant were inconsistent statements admissible for purposes

of impeachment pursuant to Federal Rule of Evidence 806. We answer all three

questions “yes.” The affirmative answer to the third one requires that we reverse

Grant’s conviction on the conspiracy and use of a firearm charges.

                               I. BACKGROUND

                                    A. FACTS

      In early 1993, United States Customs Service Special Agent Louis Mozas

met with Deosie Wilson and discussed Wilson’s plan to have Mozas smuggle 2000

pounds of marijuana from Jamaica into the United States, which Wilson would

then sell. Jamaican police seized the marijuana which was to be smuggled in,

however, so the transaction was not consummated.


                                          2
      Mozas next advised Wilson that Mozas would be smuggling one hundred

kilograms of cocaine from Columbia, for which he would be paid 18,000 pounds

of marijuana. Wilson agreed to market that marijuana for Mozas. Upon

inspection, Wilson deemed the marijuana to be of poor quality, but set out to

market it anyway. Mozas also advised Wilson that he had 15 kilograms of cocaine,

and Wilson agreed to assist in selling it.

      Wilson departed for Jamaica on March 12, 1993, and returned to Tampa on

March 18, 1993. Mozas picked up Wilson at the Tampa airport and took him to an

undercover residence in Homosassa, Florida. In connection with his planned

purchase of the cocaine from Mozas, Wilson advised Mozas that $100,000 had

been transferred into Wilson’s bank account and that the funds would be available

the next day. On March 19, 1993, Mozas accompanied Wilson to a bank in

Homosassa, Florida and was present when Wilson obtained a cashier’s check for

$100,000. Mozas and Wilson then returned to the undercover residence.

      Later that same afternoon, Mozas dropped Wilson off at the same bank.

Wilson remained inside the bank for between one to five minutes before leaving

with the occupants of a waiting Nissan Pathfinder. Undercover agents followed

the Pathfinder, which drove by the undercover residence and then to a restaurant.

A short while later, Wilson and Grant were observed leaving the restaurant and


                                             3
entering the Pathfinder. The agents followed the Pathfinder as it returned to the

undercover residence, where Wilson was dropped off. The agents then followed

the Pathfinder as it returned to the restaurant.

      Wilson arrived at the undercover residence carrying a bundle underneath his

shirt. The agreement between Mozas and Wilson provided that Wilson would

purchase 10 kilograms of cocaine from Wilson at $15,000 per kilogram, or

$150,000 total. Wilson went into a bedroom at the residence and, upon his return,

produced a vinyl pouch containing $50,000 in United States currency.

      Mozas then instructed Detective Michael Joyner to bring the cocaine to the

residence. Joyner brought the cocaine and Wilson showed him the $100,000

cashier’s check and $50,000 cash. Wilson told Mozas that Grant was in

Homosassa Springs, but that Grant did not want to meet anyone. Wilson then put

down $15,000, left with one kilogram of cocaine, and was arrested immediately

thereafter. Wilson was talking on a cell phone at the time of his arrest and the

person to whom he was speaking was exclaiming “police, police, police.”

      Within one minute of being informed that Wilson had been arrested, the

undercover agents observing the Pathfinder saw Grant and his brother quickly run

from the restaurant and depart in the Pathfinder. Grant drove slowly by the

location where Wilson was being arrested and then fled the area at approximately


                                           4
80 miles per hour. After a brief chase, Grant was arrested and a search of the

Pathfinder revealed two loaded semi-automatic pistols, one in the glove

compartment and another in a duffle bag on the floor in front of the back seat, and

an open briefcase containing $11,208.

      After his arrest, Grant told Customs Special Agent Phillip Aston that while

he was in Jamaica Wilson had contacted him about participating in a marijuana

transaction. Grant did not, however, mention anything about a cocaine transaction.

Grant also told Aston that on March 18, 1993, he had traveled from Jamaica to

Miami with approximately $16,000 in cash. Grant had a passport bearing his

photograph and name which documented that he had left Jamaica on March 18,

1993. Grant admitted to Aston that he had been speaking to Wilson on the

telephone before Grant had run from the restaurant, but claimed that he and his

brother had decided that they did not want to participate in Wilson’s transaction

anymore and had decided to leave.

      Grant was released on bond on March 26, 1993. Four days later, he was

indicted on one count of conspiracy to possess with intent to distribute cocaine in

violation of 21 U.S.C. § 846. Grant pleaded not guilty at his arraignment. The

United States requested a show cause hearing for revocation of Grant’s bond on the

grounds that he had failed to comply with the conditions of his release. The


                                          5
magistrate judge scheduled a show cause hearing for May 17, 1993. On May 4,

1993, the clerk’s office sent notice of that scheduled hearing to Grant. After Grant

failed to appear for the show cause hearing, a warrant was issued for his arrest.

      On February 16, 1998, a detective assigned to a Customs task force arrested

Grant at the Miami International Airport. At the time of his arrest, Grant possessed

two Jamaican driver’s licenses - both bearing his photograph, but one in his name

and one in the name of Rory Roberts. Grant was advised of his rights and agreed

to be interviewed. During that interview, Grant stated that there was a fugitive

warrant issued for his arrest and that he needed to use a different name to avoid

arrest and prosecution in the United States. He explained to the detective that the

fugitive warrant was the result of an arrest that had occurred in Tampa on a charge

of attempting to purchase cocaine from undercover Customs agents and that he

failed to appear in court and had fled to Jamaica in order to avoid prosecution on

that charge.

                          B. PROCEDURAL HISTORY

      A superseding indictment was returned on March 19, 1998 charging Grant

with one count of conspiracy to possess with intent to distribute cocaine and

marijuana, in violation of 21 U.S.C. § 846, and one count of use of a firearm




                                          6
during a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Grant was

convicted by a jury on both counts on May 19, 1998.

       On May 14, 1998 Grant was indicted for failing to appear at the May 17,

1993 show cause hearing, in violation of 18 U.S.C. § 3146(a)(1). After a bench

trial, Grant was convicted of that charge on October 7, 1998.

       At a consolidated sentencing hearing on June 18, 1999, Grant was sentenced

to imprisonment for 145 months for the conspiracy conviction, 60 months for the

firearms conviction, and 6 months for the failure to appear conviction, all sentences

to run consecutively. Grant filed a motion for a new trial and a renewed motion for

judgment of acquittal, both of which were denied. Grant appeals his convictions

on several grounds. Among other things, he argues that there was insufficient

evidence to sustain his convictions on the failure to appear and the conspiracy

charges. Grant also argues that evidence which would have impeached testimony

elicited from Wilson at trial was improperly excluded, in violation of Federal Rule

of Evidence 806.1



                                     II. DISCUSSION



       1
        Because of our holding on this issue, we need not decide the other issues Grant raises in
his appeal, including Brady violations and an Apprendi challenge to his sentencing.

                                                7
                       A. THE JURISDICTIONAL QUESTION

       As a threshold matter, we must decide whether Grant’s appeal of the

conspiracy and firearms charges is timely. After Grant’s consolidated sentencing

hearing, the district court entered one judgment as to both cases. The judgment

bore the district court case numbers for the conspiracy and firearms charges (93-

83-CR-T-26B) and for the failure to appear charges (98-198-CR-T-26C). The

judgment was entered on June 24, 1999 as to case number 98-198-CR-T-26C, and

on June 28, 1999 as to case number 93-83-CR-T-26B.

       On June 28, 1999, Grant filed a notice of appeal which stated that he was

appealing “the Judgment and Committment [sic] entered in this action on June 18,

1999.”2 The notice of appeal, however, bore only one case number, 98-198-CR-T-

26C (the failure to appear case).

       On August 31, 1999, Grant filed a second notice of appeal bearing case

number 93-83-CR-T-26B (the 1993 drug case), along with a “motion to submit an

out-of-time appeal,” which indicated that case number 93-83-CR-T-26B had been




       2
         Although the district court judge signed the judgment on June 22, 1999, the judgment
states that the date of imposition of sentence is June 18, 1999, which was the date that the
sentence was orally pronounced. Cf. United States v. Morrison, 204 F.3d 1091, 1093-94 (11th
Cir. 2000) (“imposition of sentence” in Federal Rule of Criminal Procedure 35(c) means the oral
pronouncement of it, not the time the written judgment is entered).

                                               8
inadvertently omitted from the first notice of appeal due to a clerical error. On

October 1, 1999, the district court granted the motion to file out of time.

      “The timely filing of a notice of appeal is a mandatory prerequisite to the

exercise of appellate jurisdiction.” United States v. Ward, 696 F.2d 1315, 1317

(11th Cir. 1983) (citations omitted). Pursuant to Federal Rule of Appellate

Procedure 4(b)(1)(A), a defendant in a criminal case must file a notice of appeal

within 10 days after the entry of the judgment. Grant’s second notice of appeal,

regarding the 1993 drug case, was not filed within this 10 day window.

      Rule 4(b) authorizes a 30 day extension upon a finding by the district court

that the failure to file within the original period resulted from “excusable neglect.”

Fed. R. App. P. 4(b)(4). Grant’s second notice of appeal, however, was filed on

August 31, 1999, more than 30 days late, and therefore does not fall within the

Rule 4(b)(4) window, either.

      Nonetheless, Federal Rule of Appellate Procedure 3(c)(4) provides that “[a]n

appeal must not be dismissed for informality of form or title of the notice of

appeal.” The advisory committee notes to that Rule state that “so long as the

function of notice is met by the filing of a paper indicating an intention to appeal,

the substance of the rule has been complied with.” Fed. R. App. P. 3 advisory

committee note. Further, “the [R]ule makes it clear that dismissal of an appeal


                                           9
should not occur when it is otherwise clear from the notice that the party intended

to appeal.” Id.; see also Smith v. Barry, 502 U.S. 244, 248-49, 112 S. Ct. 678, 682

(1992) (“If a document filed within the time specified by Rule 4 gives the notice

required by Rule 3, it is effective as a notice of appeal.”).

      Although Grant’s first notice of appeal only references case number 98-198-

CR-T-26C, it also states that he appeals “from the Judgment and Committment

[sic] entered in this action on June 18, 1999.” As we have mentioned, a

consolidated sentencing hearing on both cases was held in the district court, and

there was only one judgment and commitment order entered for both cases. That

leads us to conclude that a timely notice of appeal was filed from the single

judgment and commitment order, even though that notice of appeal mentioned only

one of the two case numbers. We hold that Grant’s first notice of appeal indicates

an intent to appeal both cases and that we do have jurisdiction. See Cobb v. Lewis,

488 F.2d 41, 44 (5th Cir. 1974) (“Courts of appeals have discretion, when the

interests of substantive justice require it, to disregard irregularities in the form or

procedure for filing a notice of appeal.”), abrogated on other grounds, Kotam

Elects., Inc. v. JBL Consumer Prods., Inc., 93 F.3d 724 (11th Cir. 1996).

   B. SUFFICIENCY OF EVIDENCE TO CONVICT ON THE FAILURE TO
                        APPEAR CHARGE



                                           10
      Grant argues that there was insufficient evidence to support his conviction

for failure to appear in violation of 18 U.S.C. § 3146(a)(1), because there was no

direct evidence that he received notice of the May 17, 1993 hearing on the order to

show cause. He suggests that we conduct a de novo review of the evidence.

      We cannot try the case de novo but instead must sustain the verdict if there

is substantial evidence to support it. Glasser v. United States, 315 U.S. 60, 80, 62

S. Ct. 457, 469 (1942). In deciding whether there was, we view the evidence in the

light most favorable to the government and give the government the benefit of all

reasonable inferences and credibility choices. Id.; United States v. Middleton, 690

F.2d 820, 827 (11th Cir. 1982).

      The evidence shows without dispute that the clerk’s office sent Grant notice

of a hearing on an order to show cause concerning modification or revocation of

his bond, which was scheduled for May 17, 1993, and that Grant did not appear at

that hearing. He was arrested almost five years later, and at the time of his arrest

he was using an alias. He also told the arresting detective that he had skipped bond

and fled the country in order to avoid prosecution. He admitted to the detective

that he knew there was a warrant issued for his arrest and said that he had been

using a false name to avoid arrest. He specifically said that he had failed to appear

in court. That is more than sufficient evidence to support the conviction.


                                          11
               C. SUFFICIENCY OF THE EVIDENCE TO CONVICT
                       ON THE CONSPIRACY CHARGE

       Next, Grant contends that there was insufficient evidence to establish that he

knowingly agreed to join or participate in a conspiracy with Wilson to possess and

distribute cocaine and marijuana.3 He argues that his presence and association with

Wilson, coupled with evidence of flight, is insufficient to sustain his conspiracy

conviction.

       In order to establish the existence of a drug conspiracy between Grant and

Wilson, the government must prove that there was an agreement between the two

of them to violate the narcotics laws. See United States v. Farris, 77 F.3d 391, 394

(11th Cir. 1996); United States v. Blasco, 702 F.2d 1315, 1330 (11th Cir. 1983).

The existence of a conspiracy can be established by either direct evidence or

circumstantial evidence, such as inferences drawn from conduct. Farris, 77 F.3d at

394; Blasco, 702 F.2d 1330.

       The evidence supporting Grant’s involvement in the conspiracy, viewed in

the light most favorable to the conviction, is as follows. Grant traveled from

Jamaica to Florida on March 18, 1993, the same day that Wilson traveled from

Jamaica to Florida to conduct the cocaine transaction and one day before the


       3
        Grant does not challenge the sufficiency of the evidence to support his conviction on the
firearms charge.

                                               12
transaction occurred. Grant then met Wilson at a bank, they left the bank together,

and they drove by the residence where the cocaine transaction was to occur. Grant

and Wilson then went to a restaurant, and after a short while Grant drove Wilson,

who now possessed $50,000 in currency, to the residence of the undercover agent.

At that residence, Wilson took delivery of one kilogram of cocaine and left after

telling the agent that he was going to deliver the cocaine to the buyer. At the time

of Wilson’s arrest, almost immediately after his departure from the residence, he

was on the telephone with Grant. Following his arrest, Grant admitted to the agent

that while he was in Jamaica he had been contacted by Wilson to come to the

United States to participate in a marijuana transaction. Grant was arrested after a

high-speed flight from the area following Wilson’s arrest, and there were loaded

weapons and a large amount of cash in the vehicle. Grant later fled the country in

order to avoid prosecution.

      Based on this evidence, a reasonable jury could find beyond a reasonable

doubt, as the jury in this case did, that Grant was guilty of conspiracy to possess

with intent to distribute cocaine and marijuana. See Farris, 77 F.3d at 394-95.




                              D. THE RULE 806 ISSUE


                                          13
      At trial, the government used as evidence against Grant statements that had

been made by co-conspirator Wilson during the course of the conspiracy. Those

statements were admitted under Federal Rule of Evidence 801(d)(2)(E), which

allows co-conspirator statements to be admitted as substantive evidence against a

defendant. Agent Mozas testified extensively regarding statements Wilson had

made to him during the course of the conspiracy while Mozas was acting

undercover. Those statements involved: (1) Wilson’s plans to import marijuana

into the United States; (2) Wilson’s claims that he had a partner in Jamaica who

was his neighbor; (3) Wilson’s comments that he had buyers who would assist him

in distributing marijuana and cocaine; and (4)Wilson’s intent, after purchasing one

kilogram of cocaine from the undercover agent, to take the cocaine to his partner

for testing and evaluation.

      The statements of Wilson that Mozas testified about on direct examination

did not directly mention Grant, but on cross-examination when asked whether

Grant was ever present during any of the transactions between the undercover

agents and Wilson, Mozas testified that Wilson had told him Grant was in

Homosassa Springs and did not want to meet with anyone.

      Grant attempted to impeach the Wilson conspiracy statements that had been

put into evidence through Mozas’ testimony by introducing an affidavit which an


                                        14
attorney for Grant had obtained from Wilson in Jamaica. The affidavit was

executed after the conspiracy ended and following Wilson’s deportation to that

country. The affidavit contained Wilson’s sworn statements: that Grant had no

knowledge of Wilson’s actions in consummating the drug deal with the agents; that

Wilson had falsely told the undercover agents he had a partner because Wilson did

not want them to think he was acting alone; that Wilson had asked Grant to meet

him in Tampa to loan him money; that none of the $50,000 in cash Wilson

possessed came from Grant; and that Wilson had lied to the undercover agents

about Grant not wanting to meet with anyone because Wilson was carrying a large

amount of cash and wanted the undercover agents (whom he believed to be

criminals) to think he had a partner. The district court refused to admit any of

Wilson’s affidavit statements, however, finding that they were not inconsistent, as

required by Rule 806, with the statements of Wilson admitted through Mozas’

testimony.

      Federal Rule of Evidence 806 provides, in relevant part:

     When a hearsay statement, or a statement defined in Rule
     801(d)(2)(C), (D), or (E), has been admitted in evidence, the credibility
     of the declarant may be attacked, and if attacked may be supported, by
     any evidence which would be admissible for those purposes if
     declarant had testified as a witness. Evidence of a statement or
     conduct by the declarant at any time, inconsistent with the declarant’s
     hearsay statement, is not subject to any requirement that the declarant
     may have been afforded an opportunity to deny or explain.

                                         15
Fed. R. Evid. 806.

      The government’s principal argument mirrors the district court’s reasoning

that none of the statements in Wilson’s affidavit are inconsistent with or

contradictory to Wilson’s conspiracy statements which were admitted through

Mozas’ testimony. The government points out that none of Wilson’s conspiracy

statements which were admitted at trial specifically identify Grant as Wilson’s

partner or as the source of any money used in the transaction. The only testimony

that specifically identifies Grant, which was that Wilson had told the agents Grant

was in Homosassa Springs and did not want to meet anyone, was elicited by Grant

on cross-examination of Wilson and was not, the government contends,

contradicted by anything in Wilson’s affidavit.

      The government’s conception of inconsistency is too narrow. Although

Grant was specifically identified by Mozas only during cross-examination, his

testimony in its entirety did circumstantially link Grant to the conspiracy. At the

very least, it indicated that Wilson had a co-conspirator. The government attempted

to avoid Rule 806 by carefully ensuring that Mozas, in testifying about Wilson’s

statements during the conspiracy, never specifically identified Grant as Wilson’s

co-conspirator, at least on direct examination, and then presenting other evidence




                                          16
indicating that Grant was Wilson’s co-conspirator.4 Wilson’s statements in the

proffered affidavit, however, indicate that he had no co-conspirator and, further,

that Grant had no involvement in Wilson’s drug transactions.

      The Rule 806 test is not whether the inconsistent statements relate to the

identity of co-conspirators; that’s not what the Rule says. Instead, it says that

“any” evidence is admissible “which would be admissible . . . if [the] declarant had

testified as a witness” from the stand. Fed. R. Evid. 806. If Wilson had been called

as a witness and testified, for example, that he was taking the cocaine he was

buying to his partner to test and evaluate it, his affidavit statements indicating that

he had lied to the agents when he told them he had a partner would surely be

admissible. Likewise, if Wilson had testified and during cross-examination had

said that Grant did not want to meet with anyone, his affidavit statement that he had

lied about that would be admissible to impeach him. The test is whether the out-of-

court statements would have been admissible for impeachment purposes had the co-



       4
         That other evidence included the fact that Grant traveled from Jamaica to Florida on the
same day that Wilson did, met Wilson at a bank and left with him, and they drove by the
undercover residence together. Grant and Wilson also went to a restaurant together, before
Grant drove Wilson, who possessed $50,000 in cash, to the undercover residence. At the time of
his arrest, Wilson was on the telephone with Grant, and Grant admitted that while he was in
Jamaica Wilson had contacted him to come to the United States to participate in a marijuana
transaction. Grant was also arrested after a high-speed flight shortly after Wilson’s arrest in a
vehicle containing two firearms and a large amount of cash. Grant later fled the country to avoid
prosecution.

                                              17
conspirator statements been delivered from the witness stand by the co-conspirator

himself, not as hearsay about what he said during the conspiracy but as

contemporaneous in-court statements.

      The government’s position in this case echos its unsuccessful argument in

United States v. Wali, 860 F.2d 588 (3d Cir. 1988), which involved a remarkably

similar Rule 806 issue. That case involved Abdul Wali’s conviction on charges of

conspiracy to import Schedule I controlled substances in violation of 21 U.S.C. §§

846 & 963. Wali, 860 F.2d at 589. An undercover DEA agent testified at Wali’s

trial as to statements made during the conspiracy by a drug kingpin, Stanley Karl

Esser, which implicated a person named “Hadji” as the source of narcotics. Id. The

district court, however, denied Wali’s attempt to impeach Esser’s credibility by

admitting inconsistent statements Esser had made to the undercover DEA Agent

and to Dutch authorities which exonerated Wali. Id. at 589-90.

      On appeal, the government argued that Esser’s exculpatory statements were

not inconsistent and therefore not admissible pursuant to Rule 806, because in his

inculpatory co-conspirator statements “Esser never stated that Abdul Wali was

either the source of his narcotics or the ‘Hadji’ who supplied him.” Id. at 591. The

government claimed that Wali’s identity as the “Hadji” who supplied the narcotics

was established only circumstantially through evidence other than the co-


                                         18
conspirator statements. Id. The Third Circuit rejected that argument, holding that

although Esser’s co-conspirator statements never specifically identified Wali as the

“Hadji” who was the source of his narcotics, the government had used those

statements to prove the existence of a conspiracy to import drugs, thereby

inculpating Wali. Id.

      The Third Circuit’s analysis in Wali is sound and fits snugly onto our facts.

The government used Wilson’s co-conspirator statements to help establish the

existence of a conspiracy to distribute cocaine and marijuana, which is one of the

elements of the crime charged against Grant. The statements in Wilson’s affidavit

were inconsistent with the existence of any conspiracy at all, and for that reason

were inconsistent with his co-conspirator statements.

      The government’s first fallback argument is that even if the co-conspirator

statements of Wilson admitted at trial were inconsistent with the affidavit

statements, the affidavit is inadmissible under Federal Rule of Evidence 4035

because its probative value is outweighed by its prejudicial effect. That is not the

ground upon which the district court excluded the evidence. Nonetheless, the

       5
        Federal Rule of Evidence 403 provides, in relevant part:

       Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice . . .

Fed. R. Evid. 403.

                                              19
government maintains that the affidavit evidence would be unfairly prejudicial

because the statements, if believed, would provide Grant with a complete defense,

rather than merely impeaching Wilson’s co-conspirator statements admitted through

Mozas.

      Rule 403 is an "extraordinary remedy," United States v. Utter, 97 F.3d 509,

514-15 (11th Cir. 1996) (citation omitted), whose "major function . . . is limited to

excluding matter of scant or cumulative probative force, dragged in by the heels for

the sake of its prejudicial effect," United States v. Cross, 928 F.2d 1030, 1048 (11th

Cir. 1991) (internal quotation omitted). The Rule carries a "strong presumption in

favor of admissibility." United States v. Church, 955 F.2d 688, 703 (11th Cir.

1992). Wilson’s inculpatory co-conspirator statements were important pieces of

evidence in the government’s case. The impeaching statements in the affidavit

would serve to cast doubt on Wilson’s credibility and would have significant

probative value for that purpose. Whatever prejudice to the government that might

occur from admitting the affidavit statements could not substantially outweigh their

probative value, anymore than it could if those affidavit statements had been

admitted for impeachment following live testimony of Wilson to the same effect as

his co-conspirator statements. The evidence of the affidavit statements could do no

more than impeach and could not provide “a complete defense” if the government


                                          20
requested the limiting instruction to which it would have been entitled. See Weeks

v. Angelone, 528 U.S. 225, 234, 120 S. Ct. 727, 733 (2000) (“A jury is presumed to

follow its instructions.”).

      The government’s second fallback argument is that Wilson’s affidavit

statements were properly excluded from evidence because they were particularly

unreliable, even though that was not the basis of the district court’s ruling. The

government points out that Wilson continued to inculpate Grant in the conspiracy

after his arrest and before a federal grand jury, and only gave statements

exculpating Grant after he had been deported to Jamaica and was no longer subject

to prosecution for perjury.6 The government maintains that because the statements

in the affidavit were so unreliable, admitting them would not have affected the

outcome of the trial – sort of a harmless error argument.

      The government’s argument on this point is more than a little inconsistent

with its Rule 403 argument that the affidavit statements were terribly prejudicial to


       6
        Federal Rule of Evidence 806 provides that if the credibility of the declarant is attacked,
it may be supported by any evidence which would be admissible for those purposes if he testified
as a witness. We have no occasion to express a view upon whether the other out-of-court
statements of Wilson, such as his grand jury testimony, will be admissible once his affidavit
statements come into evidence.
        Likewise, we do not have occasion to decide at this time whether, by giving affidavit
statements as Wilson did in this case, a co-conspirator waives his privilege against self-
incrimination. Nor do we express any view on whether, if the government attempts to depose
the co-conspirator affiant or call him to the stand, and he refuses to answer questions on the
subject matter addressed in his affidavit statements, those statements must be stricken.

                                               21
its case. Putting that inconsistency aside, however, Rule 806 made the statements

admissible for impeachment purposes, and the point of admitting inconsistent

statements to impeach is not to show that they are true, but to aid the jury in

deciding whether the witness is credible; the usual argument of the party doing the

impeaching is that the inconsistent statements show the witness is too unreliable to

be believed on important matters. See United States v. Graham, 858 F.2d 986, 990

n.5 (5th Cir. 1988) (“[T]he hallmark of an inconsistent statement offered to impeach

a witness’s testimony is that the statement is not hearsay within the meaning of the

term, i.e., it is not offered for the truth of the matter asserted, see Fed. R. Evid.

801(c); rather, it is offered only to establish that the witness has said both ‘x’ and

‘not x’ and is therefore unreliable.”). Given all the circumstances of this case, that

strategy might well have worked to undermine the probative effect of Wilson’s co-

conspirator statements to such an extent that the verdict on the conspiracy charge

would have been different. For that reason, we reverse Grant’s conviction on that

charge.

      As to Grant’s conviction for using a firearm during a drug trafficking crime,

in violation of 18 U.S.C. § 924(c), the conspiracy was the only drug trafficking

crime that the indictment alleged as that essential element of the firearms charge.




                                            22
Accordingly, the exclusion of the affidavit statements also requires reversal of

Grant’s conviction on the firearms charge.

                                III. CONCLUSION

      There was sufficient evidence to support Grant’s conviction for failure to

appear and we AFFIRM his conviction on that charge. We do have jurisdiction

over Grant’s appeal of the conspiracy and firearms charges, and there was sufficient

evidence to support Grant’s conviction on those charges. However, the district

court erroneously excluded Wilson’s statements contained in his affidavit and,

accordingly, we REVERSE the judgment of conviction and sentence for both the

conspiracy and firearms charges, and REMAND for further proceedings consistent

with this opinion.




                                          23